Case 6:17-cv-00424-MC   Document 44-18   Filed 11/13/18   Page 1 of 75




                        Will Stutesman


              McGowan v Stutesman, et al.


                    October 19th, 2017




          CC REPORTING AND VIDEOCONFERENCING
                     172 East 8th Ave
                    Eugene, OR 97401
                      541-485-0111
                   www.ccreporting.com




                                                                 Exhibit 17
                                                               Page 1 of 75
Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 2 of 75
                         Will Stutesman
                                                                            1


           IN THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF OREGON

                         Eugene Division


 RONDA MCGOWAN, Personal       )
 Representative for Estate of  )
 Brian Babb, LEE BABB, CONNOR  )
 BABB, by and through Guardian )
 ad litem, STEPHANIE WOODCOOK, )
 KAYLEE BABB,                  )
                               )
           Plaintiffs,         )
      v.                       ) No. 6:17-cv-00424-TC
                               )
 WILL STUTESMAN, OFFICER GROSE,)
 OFFICER PIESKE, Sgt. MCALPINE,)
 CITY OF EUGENE, a municipal   )
 subdivision of the State of   )
 Oregon, JANE DOE CALL TAKER, )
 John and Jane Does 1-10,      )
                               )
           Defendants.         )




                DEPOSITION OF WILL STUTESMAN

                         October 19, 2017

                              Thursday

                              1:52 P.M.



            THE VIDEOTAPED DEPOSITION OF WILL STUTESMAN

 was taken at Harrang Long Gary Rudnick, 360 East

 10th Avenue, Suite 300, Eugene, Oregon, before

 Christine Oljace, CSR, RPR, CRC, Certified Shorthand

 Reporter in and for the State of Oregon.


                          ccreporting.com
                                                               Exhibit 17
                                                             Page 2 of 75
     Case 6:17-cv-00424-MC    Document 44-18 Filed 11/13/18   Page 3 of 75
                               Will Stutesman
                                                                                  2


 1

 2                               APPEARANCES

 3    For the Plaintiffs:

 4         MS. MICHELLE R. BURROWS
           420 SW Washington, Suite 300
 5         Portland, Oregon 97204
           503/241-1955
 6         michelle.r.burrows@gmail.com

 7    For the Defendants:

 8         HARRANG LONG GARY RUDNICK, PC
           360 East 10th Avenue, Suite 300
 9         Eugene, Oregon 97401
           541/485-0220
10         BY: MR. JENS SCHMIDT
           jens.schmidt@harrang.com
11

12    Also Present:

13         LEE BABB

14         STEPHANIE WOODCOOK

15         MS. JAMIE IBOA

16         NATHAN PIESKE

17         MATTHEW GROSE

18         MALCOLM McALPINE

19

20    Videotaped by:         DAVID McGINNIS

21    Reported by:      CHRISTINE OLJACE, CSR-RPR

22         CC REPORTING & VIDEOCONFERENCING

23         EUGENE             541/485-0111

24

25


                                ccreporting.com
                                                                     Exhibit 17
                                                                   Page 3 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 4 of 75
                              Will Stutesman
                                                                                 3


 1

 2                                 INDEX

 3

 4    WITNESS.........................................PAGE

 5    WILL STUTESMAN

 6          BY MS. BURROWS                                                  4

 7

 8    EXHIBITS.....................................MARKED

 9    Exhibit 46     Report of interview;                               60

10                   Bates COE 000588 - COE 00594

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               ccreporting.com
                                                                    Exhibit 17
                                                                  Page 4 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 5 of 75
                              Will Stutesman
                                                                                 4


 1                        THE VIDEOGRAPHER:      Good afternoon.

 2    Today's date is August 19, 2017.             The time is

 3    1:52 p.m.

 4                        I ask now if the court reporter would

 5    please swear in the witness.

 6

 7                            WILL STUTESMAN,

 8    having been first duly sworn to testify the truth,

 9    the whole truth, and nothing but the truth, was

10    examined and testified as follows:

11

12                              EXAMINATION

13    BY MS. BURROWS:

14         Q.      Officer Stutesman, can you state your name

15    for the record, please?

16         A.      Will Stutesman.

17         Q.      And you are a police officer with the

18    Eugene Police Department?

19         A.      I am.

20         Q.      So you are the latest in three weeks of

21    witnesses, so you have heard all of the admonitions

22    and instructions and background?

23         A.      Yes.

24         Q.      Have you missed any depositions?

25         A.      Some of the neighbors and the dispatcher,


                               ccreporting.com
                                                                    Exhibit 17
                                                                  Page 5 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 6 of 75
                              Will Stutesman
                                                                                 5


 1    call taker depositions so --

 2         Q.      Do you have any questions about the

 3    instructions or what we are going to do now?

 4         A.      No.

 5         Q.      Okay.     I am not going to give them all to

 6    you --

 7         A.      Okay.

 8         Q.      -- again other than offer you the

 9    opportunity to read and sign the transcript once it

10    is created.

11                 In addition, you are being videotaped

12    today, along with the transcript, and both will be

13    created and are available to use later in future

14    proceedings.

15         A.      Okay.

16         Q.      Have you ever had your deposition taken

17    before?

18         A.      No.

19         Q.      Well, I don't have to tell you how it is

20    going to go, because you have watched a number of

21    them.

22                 Beyond the deposition testimony that you

23    have heard of your fellow officers, have you or --

24    have you spoken with any of them about the

25    deposition or the incident other than in meetings


                               ccreporting.com
                                                                    Exhibit 17
                                                                  Page 6 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 7 of 75
                              Will Stutesman
                                                                                 6


 1    with your lawyer?

 2         A.      About the depositions, no, other than in

 3    with Counsel.

 4         Q.      Okay.     Have you spoken with any of your

 5    fellow officers about the March 30th incident?

 6         A.      We had a critical incident debrief several

 7    months afterwards.        I don't remember the exact date

 8    or time that was held.

 9         Q.      So Officer Grose testified he thought that

10    was sometime in the fall of 2015.             Is that the same

11    debrief you are talking about?

12         A.      Yes.

13         Q.      And do you remember any notes or reports

14    or information handed out or distributed at that

15    debriefing?

16         A.      I don't, and I don't believe there was

17    anything that was handed out or notes taken.

18         Q.      And Officer Grose recalled that there were

19    dispatch recordings played during that debriefing.

20    Do you recall that as well?

21         A.      I do.

22         Q.      Was there anything else that may have been

23    demonstrated to the group that may not have been

24    handed out, but something that may have been

25    demonstrated?        Pictures?    Maps?    Anything like that?


                               ccreporting.com
                                                                    Exhibit 17
                                                                  Page 7 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 8 of 75
                              Will Stutesman
                                                                                 7


 1         A.      There -- there may have been some pictures

 2    or maps along with the audio of the dispatch tapes.

 3    Oftentimes with these critical incident debriefs,

 4    some of those tools are used to assist with these

 5    kinds of things.

 6         Q.      Okay.     Did you review any records in

 7    preparation for your deposition?

 8         A.      I did.

 9         Q.      And I want to make sure I say it broadly

10    enough.    Did you review any materials -- and by

11    review, hear, watch, look at, read.             Anything like

12    that?

13         A.      I reviewed the pack of materials that was

14    provided by my attorney, which included the black

15    and white color -- or sorry -- black and white

16    pictures, aerial photographs of the area, portions

17    of the IDFIT report, which included my statement and

18    other officers' statements that have been deposed,

19    and then the Use of Force Review Board memo --

20         Q.      Okay.

21         A.      -- that was produced.

22         Q.      Did you review any videos?

23         A.      Yeah.     I reviewed the BearCat in-car

24    video.

25         Q.      Okay.     I just had a thought.


                               ccreporting.com
                                                                    Exhibit 17
                                                                  Page 8 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 9 of 75
                              Will Stutesman
                                                                                 8


 1                 You said that you have never been deposed

 2    before.    Is that correct?

 3         A.      Correct.

 4         Q.      But you have testified in court before?

 5         A.      I have.

 6         Q.      Okay.     So the act of testifying is not

 7    unusual to you?

 8         A.      Correct.

 9         Q.      Are you feeling okay today?

10         A.      I am.

11         Q.      All right.      Are you nervous?

12         A.      Yeah.

13         Q.      Okay.     I don't want you to be nervous

14    so -- I can get a sense from you you are a little

15    bit nervous right now.

16                 So in the materials that you reviewed, did

17    you review the statements, the narrated statements

18    of all of the officers who have already testified in

19    these depositions?

20         A.      Yes, I did.

21         Q.      All right.      When was the last time you

22    reviewed your statement?

23         A.      It would have been earlier this morning.

24         Q.      Earlier when?

25         A.      This morning.


                               ccreporting.com
                                                                    Exhibit 17
                                                                  Page 9 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 10 of 75
                               Will Stutesman
                                                                                  9


 1         Q.      This morning?       All right.

 2                 And prior to this morning, when was the

 3    last time you looked at it?

 4         A.      I am not sure.        It would have been over

 5    the last couple weeks.

 6         Q.      Okay.     Did you at any -- and because you

 7    have sat in on all these depositions and there has

 8    been an awful lot of testimony gathered, at any

 9    point during the last three weeks did you go home

10    and review anybody's records because of something

11    that was said in the deposition?

12         A.      No.     I don't believe there was any

13    specific testimony that caused me to review the --

14    any reports again.

15         Q.      Okay.     We have the notebook of exhibits

16    here, and I might ask you just simply to review some

17    of the same exhibits we have been looking at

18    before --

19         A.      Okay.

20         Q.      -- with all of the other witnesses.                The

21    dispatch record is at the very bottom, Exhibit 7.

22                 What was your call sign that day?

23         A.      I will have to look and double-check, but

24    I believe it was 3E56.          3 Edward 56.

25         Q.      And again, with the same sort of provisos


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 10 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 11 of 75
                               Will Stutesman
                                                                                  10


 1    that I used with Officer Grose, I understand that

 2    there may be -- these dispatch records may not be

 3    precise in the time that the events happened, so

 4    given that proviso -- and I accept that -- can you

 5    evaluate on Exhibit 7 when you recall first being

 6    dispatched to this call at the Devos Street address?

 7           A.    Yes.

 8           Q.    Either self-dispatched or somebody sent

 9    you.

10           A.    Okay.     Looks like the first time I'm

11    mentioned is on page 4 of 11, very bottom line.

12    3E56 dispatched at 5:07.

13           Q.    How long have you been a police officer?

14           A.    Since August of 2009.

15           Q.    At Eugene Police Department?

16           A.    Yes.

17           Q.    Did you work at any other agency prior to

18    EPD?

19           A.    I worked at the Lane County Sheriff's

20    Office as a corrections deputy from 2006 to 2008.

21           Q.    And prior to Lane County?

22           A.    No.

23           Q.    When did you graduate from high school?

24           A.    1999.

25           Q.    What did you do between 1999 and 2006?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 11 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18    Page 12 of 75
                               Will Stutesman
                                                                                   11


 1         A.      Construction, logging jobs.               Did that for

 2    quite a while.         Got married and had a family.

 3         Q.      What made you decide to go into law

 4    enforcement?

 5         A.      It's something I have always wanted to do,

 6    been interested in.         I kind of finally decided that

 7    I wasn't getting any older, and if I didn't try --

 8    start applying myself and trying to apply with the

 9    different agencies, that I would never have the

10    chance.     So kind of part of the first part of that

11    was the job I had at the time.              I was out of town

12    all of the time, never home, so I got a job where I

13    was home more often and started volunteering for the

14    fire department out where I lived and -- in Dexter.

15    And I did that for a couple years and was finally

16    able to get hired with the sheriff's office as a

17    corrections deputy.

18         Q.      You were a volunteer firefighter in

19    Dexter?

20         A.      Uh-huh.

21         Q.      Is that a yes?

22         A.      Yes.      Sorry.

23         Q.      Okay.      Did you also become a medic?

24         A.      No.

25         Q.      So what state certifications do you hold?


                                ccreporting.com
                                                                      Exhibit 17
                                                                   Page 12 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 13 of 75
                               Will Stutesman
                                                                                  12


 1    Do you have a corrections certification?

 2         A.      I did.     I believe that's since lapsed.

 3    And I currently have basic police certifications.

 4         Q.      Did you have to get a firefighter

 5    certification to be a volunteer?

 6         A.      That was part of the process of going

 7    through -- I don't remember if I ever was there long

 8    enough to complete the entire packet to become a

 9    certified firefighter, I guess.

10         Q.      But you had started it?

11         A.      Uh-huh.

12         Q.      Yes?

13         A.      Yes.

14         Q.      And then why did you start at Lane County

15    in the corrections?         Was it just because that was a

16    job that was open?

17         A.      Partly.      Partly also it was kind of a foot

18    in the door, a place to start.             It was local, so I

19    wouldn't have to move my family out of the area.

20         Q.      You said that you left in 2008.              Was that

21    to take a job at Eugene?

22         A.      I was laid off due to budget cuts.

23         Q.      Oh, okay.      And how did you get on with

24    Eugene then?

25         A.      Through the application process.              I was --


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 13 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 14 of 75
                               Will Stutesman
                                                                                  13


 1    in between the time I got laid off and when I got

 2    hired with Eugene, I was off for about a year and a

 3    half, so I went back to working construction jobs

 4    when they were available or kind of whatever I could

 5    do in between.

 6         Q.      Okay.     And you were hired, then, I take it

 7    at Eugene before you went to the academy?

 8         A.      Yes.

 9         Q.      Did you go to DPSST?

10         A.      Yes.

11         Q.      And what is your highest level of

12    certification right now?

13         A.      Basic police.

14         Q.      Okay.     What specialty team -- I know you

15    are on SWAT, but besides SWAT what other specialty

16    teams have you worked on with Eugene?

17         A.      I have done park patrol occasionally.

18    Otherwise just a patrol officer.             There was a street

19    crimes team that ran for a couple months a couple

20    years ago that was a handful of officers on

21    different shifts that were basically focused on

22    prolific offenders, and I was part of that.                  And

23    that was just a temporary assignment.

24         Q.      Okay.     Have you ever been an FTO?

25         A.      I just recently began being an FTO.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 14 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 15 of 75
                               Will Stutesman
                                                                                  14


 1         Q.      When did you start working as an FTO?

 2         A.      A month or two ago.

 3         Q.      Okay.     Oh, you are brand new.

 4         A.      So very recent, yes.

 5         Q.      So you have just had your first recruits

 6    assigned to you?

 7         A.      Yeah.     I just had my first recruit for

 8    about a month before he was scheduled to go up to

 9    the academy.

10         Q.      How is that going?

11         A.      Good so far.

12         Q.      You like it?

13         A.      Uh-huh.

14         Q.      All right.

15         A.      Yes.

16         Q.      And then consistently since 2009 you have

17    always been a patrol officer?

18         A.      Yes.

19         Q.      Okay.     And how long have you been on the

20    SWAT team?

21         A.      Since 2014.

22         Q.      So about three years?

23         A.      Yeah.

24         Q.      Yes?

25                 And at the time of the March 30th


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 15 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 16 of 75
                               Will Stutesman
                                                                                  15


 1    incident, how long had you been on there?

 2         A.      Right about a year.

 3         Q.      Okay.     And I have heard from various

 4    officers -- and tell me if you agree with this --

 5    that you were a sniper.

 6         A.      No, I am not.

 7         Q.      Okay.     I apologize.        I misunderstood it.

 8                 Did you have a particular position or role

 9    that you filled on the SWAT team?

10         A.      No.     We are trained to basically fulfill

11    all of the roles on the team currently.                The sniper

12    position is a separate position that requires

13    additional training.

14         Q.      Okay.     Have you ever been a sniper?

15         A.      No.

16         Q.      At the -- on the March 30th incident, I

17    saw from the roster that there were a number of SWAT

18    officers there.        Besides yourself, do you remember

19    which other officers present on March 30th were SWAT

20    officers?

21         A.      I remember Sergeant McAlpine, Sergeant

22    Vinje, Officer Farley, and Officer Kidd, and Officer

23    Warden.

24         Q.      Okay.     Of those officers, do you recall

25    who had received the sniper training?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 16 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 17 of 75
                               Will Stutesman
                                                                                  16


 1         A.      Officer Farley and Officer Kidd.

 2         Q.      Okay.     Do you know why you were placed in

 3    the turret of the BearCat that day versus Kidd or

 4    Farley?

 5         A.      From our discussions that we had had kind

 6    of while we were at the driveway, we knew that Kidd

 7    and Farley were going to try and gain observation of

 8    the house somewhere else, you know, see if they

 9    could get a better view of the house while we were

10    waiting for the BearCat to arrive.

11                 When the BearCat arrived, they were

12    already out in their positions looking -- you know,

13    trying to find a better view of things.                So I was

14    there with my rifle.         I am assuming that is why I

15    was asked to get in the turret, in the hatch, to be

16    able to have that overwatch position so we could see

17    over those fences.

18         Q.      And when you were placed in the turret

19    position by Sergeant McAlpine, did you understand

20    that you might have to shoot someone?

21         A.      That is always a possibility in our job.

22         Q.      Okay.     And the -- Officer Kidd was placed

23    at least on one rooftop position, and I believe

24    Officer Grose told us that he thought Farley was

25    en route or in process of taking another rooftop


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 17 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 18 of 75
                               Will Stutesman
                                                                                  17


 1    position.     Do you remember that as well?

 2         A.      Yes.

 3         Q.      Okay.     Could you see where Farley was --

 4         A.      No.

 5         Q.      -- from the turret?

 6         A.      I could not see where Farley was.

 7         Q.      Okay.     Could you see Officer Kidd from the

 8    turret position?

 9         A.      I could.

10         Q.      And you heard his description of where he

11    was located on that 2244 rooftop?

12         A.      I did.

13         Q.      Did you see him change position at all

14    during that evening time period?

15         A.      I could hear, and he had also -- we were

16    talking back and forth occasionally, because we

17    could communicate -- we were close enough together

18    we could talk back and forth, too, instead of tying

19    up the radio traffic sometimes.             But I could hear

20    him trying to move around on the roof to see if he

21    could get a better position or less-exposed position

22    on the roof --

23         Q.      Okay.

24         A.      -- once he was there.

25         Q.      And you could actually yell up at him on


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 18 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 19 of 75
                               Will Stutesman
                                                                                  18


 1    the roof and talk to him?

 2         A.      Yes.

 3         Q.      Okay.      At -- on the time of this incident,

 4    what beat were you working?

 5         A.      Beat 5.

 6         Q.      Beat 5?      And what shift were you working

 7    at that time?

 8         A.      Third watch, which is --

 9         Q.      Third watch?

10         A.      -- 11 a.m. to 9 p.m. Sunday through

11    Wednesday.

12         Q.      And presently what watch are you working?

13         A.      The same shift.

14         Q.      Same?

15                 Are you the same beat?

16         A.      No.

17         Q.      What beat are you on now?

18         A.      Beat 2, which would be downtown.

19         Q.      Okay.      You -- we were on the dispatch

20    record, and you recall being called out or

21    dispatched at 5:07?

22         A.      Yes.      That is what the record indicates

23    here.

24         Q.      Did you self-dispatch or did someone --

25         A.      Yes, I self-dispatched.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 19 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 20 of 75
                               Will Stutesman
                                                                                  19


 1         Q.      Okay.     And at 5:07 -- I have asked every

 2    officer this, so you know what I am about to ask

 3    you -- do you recall what information you had about

 4    the call you were going to on Devos Street?

 5         A.      I believe on the initial dispatch,

 6    Station 1 asked for the -- I believe it was Officer

 7    Barnes and then for any other unit that could clear

 8    and assist for an armed, suicidal subject that

 9    possibly had a gun to his head.             That is -- when I

10    copied up, I was right at ECU writing reports next

11    to Officer Barnes.         And several other officers

12    copied up with that information and began going --

13    going to the call.

14         Q.      When you use the term "copy up," what do

15    you mean?

16         A.      Get on the radio and say that they are

17    en route.

18         Q.      Okay.

19         A.      So self-dispatched themselves.

20         Q.      So how many officers were with you in the

21    office when that call came over the radio?

22         A.      I was in my car writing a report.

23         Q.      Oh.

24         A.      So I was in the car by myself.             I knew

25    Officer Barnes was at ECU.           I don't know if she was


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 20 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 21 of 75
                               Will Stutesman
                                                                                  20


 1    inside writing the report or if she was in her car.

 2    And I don't remember how many other people were

 3    there, if any.

 4         Q.      And from the 5:07 time, then you

 5    immediately took off towards --

 6         A.      Yes.

 7         Q.      -- the call?

 8         A.      Yes.

 9         Q.      Okay.     Did you know Mr. Babb prior to this

10    call?

11         A.      No.

12         Q.      Did you know Ms. Woodcook?

13         A.      No.

14         Q.      Do you know if your wife knows her?

15         A.      I don't think my wife does.

16         Q.      Okay.     Let's look at Exhibit 16, which is

17    the Google maps picture.

18         A.      Okay.

19         Q.      Could you tell me where you parked when

20    you arrived at Devos Street?

21         A.      So I parked off to the southeast on Cody,

22    kind of back a little ways on Cody from east of

23    Devos.

24         Q.      Okay.     And then you approached the

25    residence or the location on foot?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 21 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 22 of 75
                               Will Stutesman
                                                                                  21


 1         A.      Yes.

 2         Q.      Were you alone?

 3         A.      Officer DeWitt pulled up about the same

 4    time I did.      He parked right behind me.

 5         Q.      And did you walk up together?

 6         A.      Yes.

 7         Q.      When you got to Devos Street, were there

 8    any patrol vehicles parked at the end of the street?

 9         A.      I don't remember.         I don't specifically

10    remember seeing where other patrol vehicles were

11    parked on Devos.

12         Q.      Okay.     Describe your route for me up to

13    the 2244 address.

14         A.      I just walked west to Devos.              I think we

15    walked to the west side of Devos Street and then

16    north until we met up with Officer Kidd somewhere

17    here at the 2244 Devos.          And I am not sure if we

18    came into the driveway or if we stood back here a

19    little ways.        It was right in this general area of

20    the 2244.

21         Q.      In the front yard?

22         A.      Yeah.

23         Q.      Okay.     So it is Kidd, DeWitt, and you in

24    the front yard at that point?

25         A.      Yes.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 22 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 23 of 75
                               Will Stutesman
                                                                                  22


 1         Q.      Did you see any other officers present at

 2    or near that location?

 3         A.      Not initially.

 4         Q.      Okay.     And you said that Officer Barnes --

 5    you knew that she was at some point en route.                   Is

 6    that correct?

 7         A.      Yes.

 8         Q.      Did you see her at anytime in the

 9    location?

10         A.      I don't remember seeing her initially.

11         Q.      Initially.      At some point, though, did you

12    see her?

13         A.      Yes.

14         Q.      Where was she when you saw her the first

15    time?

16         A.      When I saw her the first time it was

17    after -- after the shot had been fired and I was

18    walking back to the street, and she was back here.

19         Q.      Okay.     I am going to ask you the same

20    thing I have asked other officers to see if anybody

21    knows what is going on.          As you may or may not know,

22    a couple of neighbors have told us that an officer

23    went to their front door to tell them to shelter

24    inside.     Did you see officers do that with any of

25    the neighbors?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 23 of 75
     Case 6:17-cv-00424-MC    Document 44-18 Filed 11/13/18   Page 24 of 75
                                Will Stutesman
                                                                                   23


 1           A.       No, I did not see any officers do that.

 2           Q.       Were there any officers in plainclothes

 3    there that day that you know about?

 4           A.       None that I knew about or remember.

 5           Q.       Okay.   Do you have any idea who may have

 6    gone up to these folks's house and --

 7           A.       I don't.

 8           Q.       -- said, "We are the police; stay inside"?

 9           A.       No.

10           Q.       Okay.   And you didn't do that, did you?

11           A.       No.

12           Q.       All right.     So I am trying to do a

13    timeline, so let's just walk through it a little

14    bit.        You -- can you tell me -- if you need to flip

15    through the dispatch record again, do that.

16           A.       Okay.

17           Q.       My next piece of information I would like

18    from you is when we know you arrived approximately,

19    and besides the other two officers with you, who

20    were the next officers you saw arrive?

21           A.       So I remember -- I will have to flip

22    through for the timeline.             I remember at some point

23    Sergeant McAlpine joining us here.               So me, DeWitt,

24    Officer Kidd, and then Sergeant McAlpine were here

25    initially before the -- before the BearCat ever


                                 ccreporting.com
                                                                      Exhibit 17
                                                                   Page 24 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 25 of 75
                               Will Stutesman
                                                                                  24


 1    showed up.

 2         Q.      Okay.

 3         A.      And I will --

 4         Q.      Go ahead.

 5         A.      -- review the records to get you about a

 6    timeline on when I arrived.

 7         Q.      Okay.

 8         A.      So 3 Edward 56 arrived at 5:13 p.m.                It is

 9    on page 5 of 11.

10         Q.      Okay.     5:13?

11         A.      Yes.

12         Q.      Okay.     So it was about six minutes.             You

13    must have been close.

14         A.      Yes.

15         Q.      Okay.     And Kidd -- excuse me -- DeWitt

16    arrived about the same time you did?

17         A.      Yes.

18         Q.      And Kidd arrived shortly thereafter, or

19    was he already there?

20         A.      Officer Kidd was the first one there.

21         Q.      Okay.

22         A.      He began giving some updates on the radio

23    as we were approaching on foot.

24         Q.      And McAlpine -- can you tell by looking at

25    that when McAlpine arrived?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 25 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18    Page 26 of 75
                               Will Stutesman
                                                                                   25


 1         A.      Looks like 3 X-ray 31 arrived at 5:19 p.m.

 2         Q.      So he is about six minutes after you?

 3         A.      Yes.

 4         Q.      So did anyone else arrive before McAlpine

 5    got there that you recall?

 6         A.      I don't remember seeing any other officers

 7    with us.     I remember hearing other officers checking

 8    out on perimeter positions.

 9         Q.      Okay.

10         A.      But I don't specifically remember the

11    timeline of that.         This record kind of shows --

12    shows when people are checking out.

13         Q.      So when McAlpine gets there, he is the

14    incident commander?

15         A.      Yes.

16         Q.      Is that -- okay.        Did he -- did you have a

17    discussion amongst -- I guess there is four officers

18    at that point.

19         A.      I believe so.

20         Q.      Was there a discussion about what was

21    going on and what you were going to do next, you

22    being collectively, all of you officers?

23         A.      I think we were talking about trying to

24    figure out what our plan was.              I don't specifically

25    remember what the discussion covered.                  I just


                               ccreporting.com
                                                                      Exhibit 17
                                                                   Page 26 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 27 of 75
                               Will Stutesman
                                                                                  26


 1    remember that we were kind of discussing what --

 2    kind of our options and kind of what we were going

 3    to do.

 4         Q.      What options did you all discuss?

 5         A.      Well, with the way the house was set up,

 6    because it was a two-story house, we could see that

 7    the upstairs windows -- at least one of them

 8    appeared to be open.         It was really dark inside, so

 9    you couldn't see inside that -- inside the window

10    very well.      Another one of the windows had the

11    blinds closed on it.         We couldn't see anything in

12    the downstairs really, maybe the top part of the

13    window and maybe part of the door from where we

14    were.

15                 With the information that he had possibly

16    already shot a round, that there was possibly a

17    roommate inside still, we wanted to try and get

18    basically eyes on all sides of the house to kind of

19    see what we had, and if somebody did decide to come

20    out quickly, we wanted to be able to see somebody

21    and address them before they kind of came around the

22    corner and surprised us.

23         Q.      Okay.     Go back to 16 for me, will you?

24         A.      Okay.

25         Q.      So at least by 5:19, McAlpine arrives and


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 27 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 28 of 75
                               Will Stutesman
                                                                                  27


 1    you are having the discussion you have described to

 2    me.    Do you recall any other officers arriving in

 3    that time period?

 4          A.     I remember hearing Officer Clark saying he

 5    was arriving and going to take a position to the

 6    west somewhere off of East Irwin, and Officer Barnes

 7    and Officer Farley arrived somewhere to the north to

 8    try and get a position from there.

 9          Q.     Okay.     And at what point in all of this

10    discussion did the BearCat arrive?

11          A.     This was a continual discussion that was

12    going on the entire incident.

13          Q.     Okay.     Did -- you heard Officer Grose

14    testify that he believes he got into the BearCat out

15    here on the road.         Do you remember getting in the

16    BearCat when it is out on the road?

17          A.     I can't remember if I got into the BearCat

18    when it was on the road or once it was parked.                   I

19    want to -- I want to say that we got into it while

20    it was still on the road or at least around the

21    corner, not directly in front of the house.

22          Q.     Okay.     Was there a discussion about where

23    to place the BearCat?

24          A.     Yes.

25          Q.     Tell me about that discussion.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 28 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 29 of 75
                               Will Stutesman
                                                                                  28


 1         A.      We wanted it in a position to where we

 2    would kind of have the best view of the front of the

 3    house.    And the -- really the way -- the layout of

 4    the terrain and the other properties around here, it

 5    was in the driveway here of this 2244 house, so it

 6    was basically to get the BearCat pointed at the best

 7    angle facing -- facing the house.             And then from the

 8    elevated position of the turret, once I got in

 9    there, that would give us a little bit better view

10    of the front door and other things going on in case

11    somebody came out or started coming towards us.                    We

12    could address them from there without them coming

13    around and --

14         Q.      The access to the Babb house presented

15    some tactical challenges, didn't it?

16         A.      Yes.

17         Q.      Why don't you explain the tactical

18    challenges that you saw and were discussed with you,

19    the officers.

20         A.      So again, with it being a two-story house

21    and not sure where Mr. Babb was in the house, we

22    knew that from those second-story windows, it would

23    be very easy for anyone inside the house to see

24    where we are at.        That long driveway presented the

25    same problem.       There is no cover or concealment of


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 29 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 30 of 75
                               Will Stutesman
                                                                                  29


 1    any kind really, making any approach to the house

 2    difficult and extremely dangerous for a call where a

 3    person had reportedly already shot a round off.

 4         Q.      And there were also a lot of cars and

 5    trucks and things in that driveway.              Is that

 6    correct?

 7         A.      Yes.      I remember the two white pickups

 8    here.

 9         Q.      Did that present any concerns for how you

10    would access the house should you need to move the

11    BearCat forward?

12         A.      I don't specifically remember us having a

13    discussion about driving up in the BearCat.                  That

14    wasn't really part of the initial plan at first.

15         Q.      What -- so what would -- the initial plan

16    was to park in the driveway and do what?

17         A.      Basically try to call Mr. Babb and anybody

18    else outside to try and resolve this peacefully.

19    Ideally -- we were having the discussion -- the

20    dispatcher was telling us that the call taker, his

21    therapist, was still on the phone with him, so there

22    was kind of some limited communication issues

23    that -- I remember Sergeant McAlpine airing some

24    requests to dispatch, and whether that got relayed

25    or not, it was hard to tell, because we got told


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 30 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 31 of 75
                               Will Stutesman
                                                                                  30


 1    several times that dispatch just had an open line

 2    with the call taker and that she was talking to

 3    Mr. Babb.     Later during the call I remember dispatch

 4    saying that Mr. Babb wasn't responding at all to

 5    the -- to the therapist at all.

 6         Q.      Uh-huh.

 7         A.      So does that answer your question?

 8         Q.      Yes.

 9         A.      I am not sure if that was a complete

10    answer or not.

11         Q.      You are doing fine.           You are doing fine.

12                 I have gone over this story so many times

13    with so many people, it is kind of blurring a little

14    bit in my mind, and I want to make sure I get your

15    story to the best of your ability to tell it to me.

16                 Who made the decision to put you in the

17    turret of the BearCat?

18         A.      Sergeant McAlpine.

19         Q.      Do you know why he picked you?

20         A.      Not --

21                        MR. SCHMIDT:     Objection.        Asked and

22    answered.

23                        MS. BURROWS:     Pardon?

24                        MR. SCHMIDT:     I said objection.          Asked

25    and answered.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 31 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 32 of 75
                               Will Stutesman
                                                                                  31


 1         A.      And not specifically.          Kind of like I said

 2    before, Officer Kidd was tasked with trying to get a

 3    different view of the area.            Officer DeWitt had the

 4    40mm less lethal launcher.           I was there with my SWAT

 5    rifle.

 6    BY MS. BURROWS:

 7         Q.      Okay.     How many long rifles were there

 8    present at the scene at that time, if you remember?

 9         A.      I don't remember.         I remember I had mine.

10         Q.      Okay.

11         A.      And I am not -- I don't remember

12    specifically who else had theirs with them.

13         Q.      The long rifles are normally kept in the

14    patrol vehicle.        Correct?

15         A.      Yes.

16         Q.      Are they in a lockbox in the trunk or

17    somewhere else inside the vehicle?

18         A.      Mine was kept in a hard rifle case in the

19    trunk of the car.

20         Q.      And you had grabbed it before you left

21    your vehicle?

22         A.      Yes.

23         Q.      Do all officers have access to a long

24    rifle in their patrol vehicle?

25         A.      No.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 32 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 33 of 75
                               Will Stutesman
                                                                                  32


 1          Q.     What -- is there some particular criteria

 2    in order to have a long rifle with you in your

 3    patrol car?

 4          A.     Yeah.     You have to go through an

 5    additional long rifle training course through the

 6    department to get qualified with a patrol rifle to

 7    be able to carry one.          And then depending on --

 8    basically depending on whether the department has

 9    enough, you will either be issued one of your own or

10    there are some pool rifles that are kept in the safe

11    at the police department that officers can utilize

12    during their shift.

13          Q.     So the rifle you had, was that one that

14    had been issued to you?

15          A.     It was through the SWAT team.

16          Q.     When was the last time you had sighted it

17    in?

18          A.     I don't remember.

19          Q.     Are you required to sight it in regularly?

20          A.     We do qualifications with them, yes.

21          Q.     Maybe I should make myself a little

22    clearer.

23                 So you have to qualify on the range

24    regularly with your weapons.               Correct?

25          A.     Yes.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 33 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 34 of 75
                               Will Stutesman
                                                                                  33


 1         Q.      That includes your side arm and the long

 2    rifle?

 3         A.      Yes.

 4         Q.      Now, the reason I am asking about sighting

 5    in the rifle is that Department of Corrections has a

 6    requirement that rifles used in the tower have to be

 7    regularly sighted in.          Is there such a requirement

 8    for the long rifles that you have access to?

 9         A.      Not that I am aware of.

10         Q.      Okay.

11         A.      With the training that we do, if we feel

12    like our sighting system is off for whatever reason,

13    then we will take the time to adjust it to make sure

14    it is where we think it needs to be.

15         Q.      Prior to March 30th of 2015, when was the

16    last time -- is that the right way to say that

17    sentence?     What was the most recent time you had

18    used -- fired that long rifle?

19         A.      I don't remember specifically.              I know we

20    have -- it would have been on our SWAT training

21    days, which are typically held on the last two

22    Wednesdays of every month and -- but not all of

23    those training days were at the range.                 Oftentimes

24    they are different scenario training or other

25    things.     So I don't remember the last time I had


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 34 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 35 of 75
                               Will Stutesman
                                                                                  34


 1    shot it before this incident.

 2         Q.      Now, I know that qualifying on a weapon --

 3    usually it is an annual qualification, isn't it?

 4         A.      I think our department is semi-annually.

 5         Q.      Okay.      And do you, though -- other than

 6    those qualification events when you qualify, do you

 7    otherwise practice with the long rifle?

 8         A.      Yes.

 9         Q.      And how often would you say you do that?

10         A.      Again, it varies.         Being on the SWAT team,

11    we get more practice than patrol officers in

12    general, but I can't tell you specifically how --

13    how much more.         But they are something that we

14    utilize, whether it is live fire at the range or

15    Simunition training, which are basically -- they are

16    like a paintball bullet that -- force-on-force

17    training --

18         Q.      Okay.

19         A.      -- that we use in scenarios sometimes.

20         Q.      Okay.      Let's talk about the live shooting

21    events that -- I am going to take it from your SWAT

22    exercises.      Is there any way that we could look at

23    your records and find out the last time prior to

24    March 30th you may have used that rifle in a live

25    shooting exercise?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 35 of 75
     Case 6:17-cv-00424-MC     Document 44-18 Filed 11/13/18   Page 36 of 75
                                 Will Stutesman
                                                                                    35


 1           A.       It is possible.       Oftentimes -- we usually

 2    have -- we try to remember to fill out an F6 through

 3    the DPSST to submit fire training records for the

 4    day.        It usually explains what our training was for

 5    that day.        Whether that happened or not, I don't

 6    know.

 7           Q.       Okay.

 8           A.       So I guess going through our training

 9    records through the training department would

10    probably be your best source of trying to find that

11    information.

12           Q.       Well, you heard me ask Officer Grose about

13    his training.           I can get all your DPSST training

14    records online, and I normally do that anyway, but

15    are there other training -- trainings that you may

16    have gone through that would not necessarily have

17    been submitted to DPSST?

18           A.       Yeah.     Some of our SWAT training days,

19    especially if it is -- well, once in a while we will

20    have an equipment day or some of our other training,

21    if it is put on maybe by somebody that doesn't

22    normally put on training or it is -- you know, there

23    may not have been an F6 filled out and submitted to

24    DPSST.        Again, we try to be -- make sure we get that

25    done, but again, it doesn't -- doesn't always


                                 ccreporting.com
                                                                       Exhibit 17
                                                                    Page 36 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 37 of 75
                               Will Stutesman
                                                                                  36


 1    happen.

 2           Q.    Sure.

 3           A.    Sometimes people forget to -- forget to do

 4    things so --

 5           Q.    But if you are doing training and you want

 6    to get paid for that day, do you have to submit some

 7    kind of records to the department?

 8           A.    We turn in -- fill out our time sheet.

 9    Our time sheet doesn't necessarily -- when it is a

10    regular day that we work, it won't necessarily have

11    a -- there may be different hours, like if we work

12    different hours that day than our normal patrol

13    shift, but there won't necessarily be anything else

14    to indicate that -- what specifically we did that

15    day.

16           Q.    So the time sheet wouldn't show that you

17    were out shooting on the range for SWAT?

18           A.    No.

19           Q.    Okay.     All right.      What is the minimum

20    qualification score when you are shooting with the

21    long rifle?

22           A.    I don't remember.

23           Q.    You have always qualified?

24           A.    Yes.

25           Q.    And at what distance are you having to


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 37 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 38 of 75
                               Will Stutesman
                                                                                  37


 1    qualify?

 2         A.      With the rifle, we start -- start at a

 3    hundred yards and work in from there.

 4         Q.      A hundred yards?

 5         A.      There is different stations.

 6         Q.      Wow.      That is a long distance with a

 7    rifle.     Okay.

 8                 So back to this date.

 9         A.      Okay.

10         Q.      You had your SWAT rifle.           What was the

11    make and model of that rifle?

12         A.      It was an HK, Heckler Koch, 416 .223

13    caliber rifle.

14         Q.      And you had fired that weapon before this

15    date?

16         A.      Yes.

17         Q.      Okay.      And I understand that Officer Kidd

18    was given a long rifle from Sergeant McAlpine.                   Did

19    you see that happen?

20         A.      I did not see it happen, no.

21         Q.      Are you aware that it happened?

22         A.      Yes.

23         Q.      All right.      Any other officer that you

24    know who was on that scene who had their long rifle

25    with them?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 38 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 39 of 75
                               Will Stutesman
                                                                                  38


 1         A.      Not that I know of.           I couldn't see the

 2    other officers on the perimeter positions, and the

 3    other officers that showed up after we got into

 4    position with the BearCat, I wasn't looking behind

 5    me really to see what they were doing.

 6         Q.      Okay.     So it seems to me after talking to

 7    all of the officers that everyone parked away from

 8    the actual Babb address.           Is that correct?

 9         A.      Yes.

10         Q.      And why is that -- why do you park away

11    from the address that you are investigating?

12         A.      Well, we don't want the person or people

13    inside to basically be waiting for us to show up and

14    basically have a big police car to target right

15    away.

16         Q.      Okay.     So if all of the officers then

17    walked to this -- the address -- and I am using 2244

18    because that sounds like where you all converged

19    originally.      The officers who would have had their

20    rifles, you would have expected them to bring them

21    with them to the driveway here to this location?

22         A.      Yes.

23         Q.      And you said that Officer Kidd had a less

24    lethal?

25         A.      Officer DeWitt.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 39 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 40 of 75
                               Will Stutesman
                                                                                  39


 1         Q.      DeWitt.      I am sorry.

 2                 Anybody else bring a less lethal?

 3         A.      I had my TASER.        There were several other

 4    officers there that had TASERs as well.

 5         Q.      When did you get certified on the TASER?

 6         A.      I don't know specifically.           It would have

 7    been -- it was after I completed the -- basically

 8    completed my rotation or probationary period, I

 9    think.    It was sometime after that that I went

10    through the TASER course through the department.                       So

11    18 plus months after my initial hire.

12         Q.      Okay.     Are all officers with Eugene

13    required to become certified on the TASER?

14         A.      I don't know if that is a requirement now.

15    I think all of the new officers are being certified

16    in TASER.     I am not sure if it is a requirement for

17    everybody to be certified with it or not.

18         Q.      At one point in time, I snuck into a TASER

19    conference, and there was some discussion about

20    officers in the certification training getting tased

21    themselves.        It wasn't mandatory.       Did you get tased

22    in the training?

23         A.      No.

24         Q.      Okay.     So you were placed up in the turret

25    of the BearCat once it arrived.             Tell me what you


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 40 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 41 of 75
                               Will Stutesman
                                                                                  40


 1    could see of the front of the house from the turret.

 2         A.      From the front of the house, kind of the

 3    top -- I could see all of the upper windows.                  There

 4    was a -- on the left side facing the house, which

 5    would be I guess the south side of the house, there

 6    is -- it appeared to be a big bedroom window that

 7    the blinds were open.          I am not sure if the window

 8    was open or if there were just no blinds, but you

 9    could see a big dark room inside.

10                 Next to that, a little ways to the right

11    in the middle was a smaller window that, based on

12    the size, it looked like maybe a bathroom type

13    window or something.

14                 And then to the right of that was another

15    like a room-sized window that had some blinds closed

16    covering it from the inside.

17                 On the bottom floor, first floor, there

18    was a large like picture window on the south side of

19    the house on the left.

20         Q.      On the left as you look at the house?

21         A.      Yes.

22         Q.      That is not where the garage is?

23         A.      I don't remember specifically seeing the

24    garage.     I remember there was also a large RV-type

25    trailer or something.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 41 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 42 of 75
                               Will Stutesman
                                                                                  41


 1         Q.      Okay.

 2         A.      I remember seeing a -- my impression was

 3    of a larger window which -- possibly like a living

 4    room type window.

 5         Q.      Okay.

 6         A.      Next to that was the front door.              I

 7    remember it had kind of a porch -- small overhang

 8    coming off it with some pillars coming down from the

 9    sides.    And I can't remember if there was another

10    window off to the right of that.

11                 I remember there was kind of a -- kind of

12    in that same area on the right side of the house

13    there was a tree that kind of branched -- you know,

14    went up and kind of branched off a little bit.                   Some

15    of those branches were covering parts of that window

16    that had the blinds closed and covering it, but I

17    could see most of the window kind of through those

18    branches in that tree.

19         Q.      How tall are you, Officer?

20         A.      Six foot.

21         Q.      Six foot even?

22         A.      Yes.

23         Q.      Okay.     Could you see the bottom of the

24    doorjamb of the front door?

25         A.      No.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 42 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 43 of 75
                               Will Stutesman
                                                                                  42


 1         Q.      This is an awkwardly asked question, and I

 2    will admit it right up front.              How much of that door

 3    could you see standing in the turret of that

 4    BearCat?

 5         A.      So I would estimate about half the door,

 6    the top half of the door.           I could see about the

 7    door handle up.

 8         Q.      Okay.      In the BearCat, at least the day

 9    that we looked at it and did our evaluation, there

10    was a stool, a step stool.           Did you stand on that

11    step stool?

12         A.      I did not.

13         Q.      So all of this that you are telling me you

14    could see, you were flatfooted in the BearCat?

15         A.      Yes.      I pulled the stool out in case I

16    felt like I needed to get higher in there, and I may

17    have initially stepped up to see if that gave me a

18    better position, but it felt like it just put me up

19    too high, so I stepped off that.              But I left the

20    stool in the position directly under the turret

21    there, and then from there I could see out the top

22    of the vehicle.

23         Q.      Now, the turret has a hatch that comes up.

24    Does it move?        Does the hatch move?

25         A.      It does.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 43 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 44 of 75
                               Will Stutesman
                                                                                  43


 1         Q.      And obviously it was open when you were

 2    standing in the turret area.               Did you move that lid,

 3    that hatch, at all?

 4         A.      I did.

 5         Q.      And could you tell me in what position --

 6    if you pretend that you are looking at Mr. Babb's

 7    house, pretend you are in the turret and you are

 8    looking at Mr. Babb's house, where is that hatch lid

 9    positioned?

10         A.      So basically I positioned it so it was

11    kind of, from what I remember, basically flat facing

12    the -- facing the front of the house, and I just

13    kind of leaned just a little bit just so that, you

14    know, just the side of my head and face was exposed.

15    I was trying to expose as little as possible during

16    that incident.

17         Q.      Now, Officer Grose testified that he was

18    confident in the ballistic resistance of that

19    armored vehicle.        Were you equally confident in its

20    ability to withstand gunfire?

21         A.      In the vehicle's ability to withstand

22    gunfire, yes.      Kind of the biggest thing that gave

23    me some concern there was in order to see any of

24    this house, I still had to have part of my head

25    exposed and in view, and I couldn't see inside the


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 44 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 45 of 75
                               Will Stutesman
                                                                                  44


 1    windows or inside the house to see where anyone was

 2    unless they were right up front up close to the

 3    doors or windows.

 4         Q.      Where did you keep your rifle while you

 5    were up in that turret?

 6         A.      I kept it -- I rested my hand on the edge

 7    of the turret and then -- so I rested the rifle on

 8    the edge of that, just on the right side of the

 9    hatch.    The reason I did that is because the way the

10    hatch is, if I did need to address a deadly threat

11    quickly, trying to bring the rifle up through that

12    wouldn't have been possible.               It would have jammed.

13    It would have -- could have possibly hurt somebody

14    inside if there was an accidental discharge or

15    something.      So having it just to the right side for

16    me, the right side of the lid, basically just

17    resting there with the safety on while I kind of

18    kept my head up trying to watch -- watch what was

19    going on at the house.

20         Q.      Is this rifle a semi-auto?

21         A.      Yes.

22         Q.      And you had a round chambered?

23         A.      Yes.

24         Q.      Did you do that inside the turret while

25    you were standing there or before you went up?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 45 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 46 of 75
                               Will Stutesman
                                                                                  45


 1         A.      I did that back when I was at my vehicle.

 2         Q.      Okay.     And so the barrel -- so was the

 3    entire rifle then out ready to be used?

 4         A.      Yes.

 5         Q.      Okay.     And you had it resting on one -- on

 6    the hand that you had on the turret?

 7         A.      Yeah, off and on.         If I needed to try and

 8    talk on my radio, I would have to rest the front of

 9    the gun basically on the metal top part of the

10    turret or hatch there.          But yeah, my right hand

11    stayed on the handle controlling the -- making sure

12    the safety stayed on and --

13         Q.      On the rifle?

14         A.      Yeah.

15         Q.      Are you right-handed?

16         A.      Yes.

17         Q.      And -- okay.       At what point in this

18    proceeding did you actually get up inside the

19    turret?     And there are different markers that the

20    different officers have given us.             Officer Grose was

21    talking on the phone.          There was hailing going on on

22    the loud speaker.         I mean, there were different

23    things going on.        In that process, do you recall

24    what was going on when you got up in the turret?

25         A.      I didn't get up there until the BearCat


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 46 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 47 of 75
                               Will Stutesman
                                                                                  46


 1    was set, and I don't remember -- I don't believe it

 2    made any more movements once I got up there until we

 3    decided to move on the house.              If it did, they would

 4    have been very, very minor and -- but I don't

 5    specifically remember any of that.              It was before

 6    any hails started.

 7         Q.      Was it before Mr. Antonini came out?

 8         A.      Yes.

 9         Q.      Was it before Officer Grose started making

10    calls trying to call Mr. Babb?

11         A.      I am not sure when Officer Grose started

12    trying to call him.

13         Q.      So you are up in the turret, and I

14    understand that you are on a fairly high level of

15    alert while you are up there, because theoretically

16    you could be a target easier than some of the other

17    officers.     Could you hear what was going on down in

18    the BearCat?

19         A.      Portions of it, yes.

20         Q.      Tell me what you remember hearing.

21         A.      So I remember just kind of the continuing

22    discussion of, you know, kind of trying to -- how we

23    are going to resolve this.           I don't remember

24    specifically what was said.

25                 I remember once I got up there and set, at


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 47 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 48 of 75
                               Will Stutesman
                                                                                  47


 1    some point that is when Officer Grose started

 2    hailing the house.         And those were fairly loud from

 3    my position, because the speaker is attached

 4    outside, so that kind of drowned a lot of what

 5    was -- kind of what other people were talking about,

 6    if anything.

 7         Q.      Now, I know your focus was then on the

 8    house.    Once you are up in the turret, can you see

 9    any other officers around you?

10         A.      I can see Officer Kidd on the roof of

11    2244.

12         Q.      What was his physical position when you

13    saw him at that point?

14         A.      I remember him -- he was trying to -- he

15    appeared to be laying down or trying to kind of hide

16    behind the chimney and the peak of the roof.                  He was

17    trying to stay in a position where he wasn't too

18    exposed but where he could still see -- get some

19    view of the front of the house.             And we were kind of

20    having the discussion, some over the radio and with

21    him and Officer Farley in between us that he was

22    kind of having a difficult time seeing, especially

23    parts of the front door, due to those pillars that

24    were kind of holding up that overhang.

25         Q.      Is that why Farley was going to go up on


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 48 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 49 of 75
                               Will Stutesman
                                                                                  48


 1    the roof of this house to the north of 2244?

 2         A.      I believe so.       I knew they were having

 3    that discussion of trying to get a better view of

 4    where -- trying to get the best view possible.                   And

 5    Officer Kidd said that his view wasn't the best, he

 6    felt, and so he thought maybe Officer Farley could

 7    find a better vantage point from his position

 8    somewhere to the north.

 9         Q.      Okay.     Now, there has been testimony that

10    Mr. Babb came out of the front door at least twice.

11    Do you remember two visits by Mr. Babb to the front

12    door?

13         A.      I remember him opening the door, coming to

14    the front door.        I don't remember if he actually

15    came out of the house or not, but I just remember

16    him kind of at that threshold doorway area.

17         Q.      What did he do?

18         A.      Yelling at us to go away and slamming the

19    door.

20         Q.      At some point after the hailing on the

21    loud speaker, Mr. Antonini did exit the house, did

22    he not?

23         A.      He did.

24         Q.      Did you see him do that?

25         A.      Yes.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 49 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 50 of 75
                               Will Stutesman
                                                                                  49


 1         Q.      Tell me -- did Mr. Babb come to the door

 2    with Mr. Antonini?

 3         A.      No.

 4         Q.      Mr. Antonini just opened the door and

 5    walked out?

 6         A.      He didn't just walk out.           He -- when he

 7    came to the door, it looked like he was kind of

 8    looking back inside.         And as some of the hails

 9    continued, he came back to the BearCat, but he kept

10    kind of looking behind him.            As he got closer, I

11    could hear Mr. Antonini saying that he is going for

12    his guns, he is -- you know, he is going for his

13    guns inside.

14         Q.      Was Mr. Antonini running?

15         A.      I don't think he was running.

16         Q.      Was his -- were his hands up?

17         A.      Yeah, he was keeping his hands up.

18         Q.      Was he looking at you guys at all?

19         A.      Yeah.     I think he was kind of dividing his

20    attention, it felt like, between trying to see where

21    he was going towards us and looking back at the

22    house.

23         Q.      So you could hear Mr. Antonini as he is

24    moving towards you saying, "He is going for his

25    guns, he is going for his guns"?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 50 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 51 of 75
                               Will Stutesman
                                                                                  50


 1         A.      Yes.

 2         Q.      Okay.      And did you keep track of

 3    Mr. Antonini all the way down the driveway?

 4         A.      Yes.      I kept track of him until -- it was

 5    pretty apparent initially that he was compliant

 6    with -- he was doing what we asked him to.                 He was

 7    coming out.      He kept his hands up.          I didn't see any

 8    obvious weapons on him at all.             So once he got -- I

 9    was -- as he was coming towards us, I was kind of

10    dividing my attention between him and the rest of

11    the house.      Once he got basically past my view or

12    past the front of the BearCat, I focused more of my

13    attention on the house again and let the other

14    officers that were on the ground kind of deal with

15    Mr. Antonini.

16                 And at some point I remember them putting

17    him in the back, where they continued to talk to him

18    about what is going on.

19         Q.      Could you hear any of that conversation

20    between Mr. Antonini and the officers?

21         A.      Portions of it, yes.

22         Q.      Tell me what you remember hearing.

23         A.      I remember officers -- I can't remember

24    who was asking who the questions.             I couldn't tell.

25    I remember Mr. Antonini saying that Mr. Babb had,


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 51 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 52 of 75
                               Will Stutesman
                                                                                  51


 1    you know, numerous rifles in the house.                I remember

 2    specifically he -- him saying that he doesn't have

 3    any assault rifles, but he has hunting rifles.                   For

 4    me -- you know, a hunting rifle is generally a

 5    larger -- larger caliber and with a higher power

 6    scope that could be more dangerous to us and other

 7    people, especially in this setting where these rooms

 8    and these open windows are dark and you can't really

 9    see inside.      And somebody can be standing basically

10    in the shadows, and you would never be able to see

11    them.

12         Q.      Okay.     Do you remember anything else that

13    Mr. Antonini shared with the officers?

14         A.      Off the top of my head, I don't.              I

15    remember there was some more that I mentioned in my

16    initial statement, but right now it is not -- it is

17    not coming to mind.

18         Q.      Okay.

19         A.      Sorry.

20         Q.      Do you remember hearing Mr. Babb yelling

21    anything inside the house?

22         A.      Yes.

23         Q.      Could you tell me -- could you make out

24    what he was saying?

25         A.      He was yelling at us to go away, not to


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 52 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 53 of 75
                               Will Stutesman
                                                                                  52


 1    come inside, using lot of profanity.

 2                 I remember after Mr. Antonini left, he

 3    left the door open.         At some point Mr. Babb came to

 4    the door yelling at us again, and he slammed the

 5    door behind him.        And then several times during the

 6    course of events, he was either in an upstairs

 7    window or would come back to the door.

 8         Q.      So how many times -- including the time

 9    Mr. Babb was shot, how many times did you see

10    Mr. Babb in the doorway?

11         A.      I don't remember specifically.             I remember

12    at least twice.        I can't remember if there was more

13    than that or not.

14         Q.      Okay.     So the -- what you have just told

15    me about Mr. Babb coming to the doorway to shut the

16    door after Antonini left, was that one of those two

17    times or was that a different time?

18         A.      That was one of those two times.

19         Q.      Okay.

20         A.      And I can't remember if he came to the

21    door at any point before then or if that was a -- or

22    if he came to a window kind of before Mr. Antonini

23    came out.

24         Q.      Okay.     Now, Officer Kidd testified that he

25    saw Mr. Babb come to the door at least once before


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 53 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 54 of 75
                               Will Stutesman
                                                                                    53


 1    you shot Mr. Babb.         Do you know -- did you know what

 2    Officer Kidd was talking about?             Do you remember

 3    that?

 4         A.      The one I specifically remember is that --

 5    when Mr. Babb came to the door after Mr. Antonini

 6    left where he yelled at us and then slammed the door

 7    shut behind him.

 8         Q.      In that particular appearance, did

 9    Mr. Babb have a weapon with him?

10         A.      No.

11         Q.      Do you remember what Mr. Babb was wearing?

12         A.      Not specifically.         I remember it was -- I

13    could only see about the top half of him.                 I

14    remember I couldn't see legs or waist at all.                       I

15    just remember the sweatshirt was kind of a -- or the

16    shirt or sweatshirt -- I may have transposed that

17    with reading all of the reports.             I am sorry.

18         Q.      That is part of the risk of --

19         A.      But I remember the shirt -- whatever he

20    was wearing on top was kind of a darker color that

21    seemed to blend into the background a bit.                    The

22    inside of the house seemed kind of dark.

23         Q.      Okay.     Then on that last visit to the

24    door, tell me what happened.

25         A.      So the last time he came to the door, I


                               ccreporting.com
                                                                       Exhibit 17
                                                                    Page 54 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 55 of 75
                               Will Stutesman
                                                                                  54


 1    remember he -- the door opening.             He came to the

 2    door.    And it seemed like a long time.               I really --

 3    in realtime I am not sure what -- how long that was.

 4    It took my mind what felt like seconds, a few

 5    seconds to process what I was seeing.

 6                 But I remember seeing Mr. Babb at the door

 7    with a rifle up to his shoulder.             It was a large

 8    black rifle.      I could see the hole in the barrel of

 9    the gun.     I could see it had a scope on it.               I can't

10    remember if he was looking through the scope or not.

11    He had it up in a firing position.              I have -- I

12    remember feeling the impression that at least part

13    of the rifle was kind of covering part of his face,

14    so I remember thinking that I didn't want to hit --

15    if I needed to or when I needed to shoot, I didn't

16    want to hit the rifle and have it ricochet and

17    possibly injure him, which would give him the

18    opportunity to basically go back inside or start

19    shooting from where he was.

20                 I remember his -- basically the things

21    that stood out were that rifle right there and then

22    his head right there.          Kind of the rest of him just

23    seemed to just blend into the background.

24                 And I remember thinking that -- you know,

25    in my head, that this is -- this is taking too long.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 55 of 75
     Case 6:17-cv-00424-MC    Document 44-18 Filed 11/13/18   Page 56 of 75
                                Will Stutesman
                                                                                   55


 1    Tried -- I remember trying to yell "Drop the gun" or

 2    something similar.          I don't remember if that ever

 3    came out or not.

 4                    And then kind of during this whole thing I

 5    am thinking I am too late.            He is going to shoot me,

 6    and then he is going to start, you know, shooting

 7    everybody else, so that is when I took the shot.

 8           Q.       Have you ever shot anybody before?

 9           A.       No.

10           Q.       So I need you to do something for me right

11    now.        I need you to stand up, face the camera, and I

12    need you to, to the best of your ability, assume the

13    position that Mr. Babb had when you saw him with the

14    rifle.

15           A.       Okay.   To the best of my remembrance, it

16    was up like this.

17           Q.       Was it pointed upward towards anywhere in

18    particular?

19           A.       It felt like it was pointed at me, so you

20    know, it could have been up like this from -- I

21    estimate our distance to be about 25 to 30 yards.

22    And I know for -- you know, from our practice with

23    the rifles and stuff, that the farther distance you

24    go, you know, angle -- slight angle adjustments

25    aren't as obvious, you know, from a distance as they


                                ccreporting.com
                                                                      Exhibit 17
                                                                   Page 56 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 57 of 75
                               Will Stutesman
                                                                                  56


 1    are up close.        So again, I guess if it was like that

 2    or like that -- you know, it was kind of in this

 3    general area somewhere.

 4         Q.      So your shot went through his cheek and

 5    came out his neck, so I am trying to get, the best

 6    of your ability, to tell me which way he might have

 7    been located in the doorway.

 8         A.      Okay.

 9         Q.      I am going to show you a couple pictures.

10                 You need a break?         You doing okay?

11         A.      I am okay.

12         Q.      Okay.     Have you reviewed the autopsy

13    report in this case?

14         A.      No.

15         Q.      Was Mr. Babb inside the doorjamb inside

16    the house, or was he out on the porch?

17         A.      I couldn't tell.        From my position, it

18    looked like he was taking up the doorway, but I

19    couldn't tell if he was outside the doorway or just

20    inside.

21         Q.      Okay.     So this is from a shooting

22    reconstruction.        You have heard me give the

23    explanation.        This is a page I have not copied for

24    an exhibit.        And your round went into his left face

25    right about the cheekbone there, and it came out


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 57 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 58 of 75
                               Will Stutesman
                                                                                  57


 1    through the neck.

 2           A.    Okay.

 3           Q.    So I am trying to figure out what you

 4    remember about how he was squared up in the doorway,

 5    how he was facing.

 6           A.    To the best of my remembrance, it appeared

 7    that he was looking either at me or at the BearCat

 8    with the rifle pointed in my direction.

 9           Q.    Was the side of his face towards you at

10    all?

11           A.    What I remember seeing, kind of like I

12    said before, the rifle -- I had the impression that

13    the rifle was obscuring at least part of the right

14    side of his face, so I guess when you say the side,

15    I mean -- you know, I remember this.

16           Q.    Okay.      Was he -- was he -- he had the butt

17    of the gun in his shoulder?

18           A.    Uh-huh.

19           Q.    Yes?

20           A.    Yes.      Sorry.

21           Q.    Was his head down, as if he was looking in

22    the scope?

23           A.    I don't remember.          Like I said before when

24    I stood up, I couldn't remember if his head was down

25    looking through the scope or if it was up looking


                                ccreporting.com
                                                                     Exhibit 17
                                                                  Page 58 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 59 of 75
                               Will Stutesman
                                                                                  58


 1    over that.

 2         Q.      So this, again, is a computer-generated

 3    rendition based on the trajectory of the bullet and

 4    all of the information that we have available to us

 5    when we did this, and there was a bullet hole in the

 6    back wall of the living room, and then we knew

 7    approximately where you were and we knew the

 8    trajectory through Mr. Babb's body.              If you could

 9    take a look at this position of Mr. Babb in the

10    doorway as our computer has generated it, does that

11    look approximately the position that Mr. Babb had

12    when you shot him?

13         A.      It could be approximate.           Again, I don't

14    know his specific, you know, body position as far

15    as, you know, which way -- this way, I guess, you

16    know, specifically, but I think generally this

17    appears close.         But again, I couldn't tell how far

18    in or out of the doorway he was.

19         Q.      Okay.

20                      MS. BURROWS:       Do you want to see?

21                      MR. SCHMIDT:       Sure.    Thanks.

22    BY MS. BURROWS:

23         Q.      I am sure that you have been told -- but I

24    don't know -- that we have at least one, possibly

25    two neighbor witnesses who actually saw Mr. Babb


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 59 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 60 of 75
                               Will Stutesman
                                                                                  59


 1    come to the door when you shot him, and they say

 2    that the rifle was strung over Mr. Babb's back.                    Is

 3    it possible that you saw the barrel of the rifle

 4    behind Mr. Babb?

 5         A.      No.

 6         Q.      Okay.     And when you saw Mr. Babb in the

 7    doorway -- let's slow it down a little bit.                  You

 8    were hiding -- you were concealed behind the round

 9    lid, the -- and did you actually see him open the

10    door and come out?

11         A.      I don't remember seeing the door open.                    I

12    remember looking and seeing him standing there with

13    the rifle raised.

14         Q.      And he already had the rifle raised when

15    you first saw him?

16         A.      Yes.

17         Q.      You didn't see him actually raise it to

18    a raised position?

19         A.      Not that I remember.

20         Q.      Okay.     Now, you did do a report or you

21    gave a statement to the investigators afterwards.

22    Have you had a -- you reviewed it.              Was there

23    anything in the statement that you gave that you

24    feel was inaccurate or needed to be modified or

25    adjusted or changed?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 60 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 61 of 75
                               Will Stutesman
                                                                                  60


 1         A.      Not that I remember from my review of it.

 2         Q.      So I have got some weird report documents

 3    here from your statement, and I want to show you

 4    what I have got.        Did you -- did you also give a

 5    statement to the shooting review folks?

 6         A.      No.

 7         Q.      So I have got -- let's mark this the next

 8    in order.     Let me get all of the right pages here.

 9    It is Bates stamped pages 588 to 594.

10                       (Deposition Exhibit No. 46 marked

11                        for identification.)

12    BY MS. BURROWS:

13         Q.      Could you take a look at this and see if

14    this is the statement document you reviewed in

15    preparation for your deposition?

16                       MS. BURROWS:      I'm just going to give

17    you the whole thing.

18                       MR. SCHMIDT:      Thanks.     Through -- he

19    is just looking at through 594?             Is that the whole

20    thing?

21                       MS. BURROWS:      No.    I just gave him his

22    pages of his statement.

23                       MR. SCHMIDT:      All right.

24         A.      This looks like the document that I

25    reviewed.


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 61 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 62 of 75
                               Will Stutesman
                                                                                  61


 1    BY MS. BURROWS:

 2         Q.      Are there any other documents of your

 3    statements that were created that you know about?

 4         A.      Not that I am aware of.

 5         Q.      Was your statement recorded?

 6         A.      I don't believe so.

 7         Q.      So most departments will record an officer

 8    who is involved in a shooting.             Your department

 9    didn't do that?

10         A.      I don't believe so.

11         Q.      Okay.     Were you given some time off?             Were

12    you put on leave after the shooting?

13         A.      Yes.

14         Q.      How much time were you given off?

15         A.      I think I was -- it ended up being about

16    six weeks of admin leave, and then I had a planned

17    two-week vacation at the end of that that I

18    completed, so a total of eight weeks, I believe.

19         Q.      And are you required to get any counseling

20    by your department after you are involved in a

21    shooting?

22         A.      Yes.

23         Q.      And did you, in fact, get that counseling?

24         A.      I did.

25         Q.      Do you have to be cleared to come back to


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 62 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 63 of 75
                               Will Stutesman
                                                                                  62


 1    work after you get the -- you are involved in a

 2    shooting?

 3         A.      Yes.

 4         Q.      And who clears you to come back to work?

 5         A.      I don't remember who it was.              It was a

 6    psychiatrist's office in Portland that the City

 7    contracts with.

 8         Q.      Oh, okay.      Did you have to go through --

 9    do a psychological evaluation?

10         A.      Yeah.     There is some questions and answers

11    and some forms to fill out.

12         Q.      And psychologically how have you been

13    since the shooting?

14         A.      I have been okay.

15         Q.      Do you have any -- any nightmares or

16    flashbacks?

17         A.      No.

18         Q.      Do you have -- how do you feel about the

19    fact that you killed somebody?

20         A.      I don't feel good about it.

21         Q.      Okay.     But how do you feel?

22         A.      So kind of like I said before, I don't

23    feel good about the outcome of this.              I don't feel

24    good about what happened.           I am glad that I am okay,

25    my other officers are okay, and that the surrounding


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 63 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 64 of 75
                               Will Stutesman
                                                                                  63


 1    citizens weren't hurt.

 2         Q.      Does it cause you emotional distress

 3    knowing that you have taken someone's life?

 4         A.      I wouldn't say it causes me any distress.

 5    It is -- unfortunately, it is part of -- it could be

 6    a part of our job doing this, part of protecting the

 7    community, ourselves, and other officers, and if

 8    somebody's actions determine that we need to use

 9    deadly force, we need to be prepared to do that so

10    that somebody doesn't get hurt or killed that

11    shouldn't be.

12         Q.      Okay.     Have you ever had -- besides this

13    time with Mr. Babb, have you ever had anyone point a

14    weapon at you?

15         A.      Not that I can recall specifically.                We

16    have been -- I have been involved in several

17    high-risk incidents where people have either been

18    armed or had their weapons out that were -- they

19    followed commands, did what they were supposed to,

20    and we were able to take them into custody.

21         Q.      Now, after you fired at Mr. Babb, you have

22    heard the various officers testify that there was a

23    little bit of confusion about who fired.

24         A.      Yes.

25         Q.      Tell me what those moments were like right


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 64 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 65 of 75
                               Will Stutesman
                                                                                  64


 1    after you fired and this confusion is going on.

 2           A.       So in the first moments after, I just took

 3    a breath just to kind of calm myself, because I knew

 4    that I needed to get on the radio and kind of say

 5    what happened.         I remember when I tried doing

 6    that -- when I tried to talk on the radio, I kind of

 7    got the tone that wouldn't allow me to talk at all.

 8    I remember -- and then there was some -- a lot of

 9    chatter on the radio trying to figure out what had

10    happened.        I tried a couple times to get on the air

11    to clarify that and whether -- and I am not sure

12    exactly why it didn't come across.

13                    I remember talking -- Officer Kidd asked

14    me if I shot at one point.           I said I did.        And I

15    remember hearing the other discussions behind us,

16    and I -- not on the air, but said, "Yeah, that was

17    me."        So for me it was a little frustrating that

18    this wasn't getting through, that there was this

19    kind of confusion.

20                    Once -- once the roll call got initiated,

21    I wanted to make sure we got that completed.                  That

22    way we had everybody accounted for.              When there

23    still was some of that confusion, I finally had to

24    kind of put my head down through the hatch and kind

25    of yell back at the officers that, "Hey, that was --


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 65 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 66 of 75
                               Will Stutesman
                                                                                  65


 1    "That was me.        That was my shot."

 2         Q.      Okay.     Were you separated from your other

 3    officers right away?

 4         A.      Not right away.

 5         Q.      Did you talk to someone at the moment?

 6    Let me strike that.         Back up.

 7                 The BearCat moved forward at about that

 8    time, didn't it?

 9         A.      Shortly after that, yes.

10         Q.      Did you get out of the turret before it

11    moved?

12         A.      Yes.

13         Q.      Okay.     And did you ride in the BearCat all

14    the way up to the house?

15         A.      Yes.

16         Q.      And officers were able to confirm that

17    Mr. Babb was dead.         Correct?

18         A.      Yes.

19         Q.      And at some point were you separated from

20    the officers and removed from the scene?

21         A.      Yes.

22         Q.      And who did that?

23         A.      Initially -- so we get up to the house,

24    and I get back up in the turret to provide overwatch

25    for everybody while they start to kind of clear the


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 66 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 67 of 75
                               Will Stutesman
                                                                                  66


 1    house.    It becomes pretty clear that they don't have

 2    enough people to kind of deal with it initially.                       I

 3    know at some point that I am going to get, you know,

 4    kind of removed from the scene, but we still have a

 5    job to do to finish seeing this through.                So I go up

 6    to the doorway to help clear if I need to, and that

 7    is when Sergeant McAlpine tells me that, you know,

 8    "Go stand down.        Go wait with Officer Grose in the

 9    back of the BearCat."          And I knew from that point,

10    then, that we were trying to basically figure

11    out whether we were going to wait there at the scene

12    or whether we were going to go back to the police

13    department for the rest of the investigation.

14                 So I walked back to the back of the

15    BearCat, secured my rifle, cleared -- emptied it,

16    left it back there with Officer Pieske, and then

17    waited at the end of the driveway with Officer Grose

18    until Officer Warden arrived.              And then from there,

19    Sergeant McAlpine took all of us, and we went back

20    to the police department.

21         Q.      Were you interviewed the same day of the

22    shooting?

23         A.      No.

24         Q.      Okay.     How long after the shooting were

25    you interviewed?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 67 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 68 of 75
                               Will Stutesman
                                                                                  67


 1         A.      It looks like it was April 2nd.

 2         Q.      Did you -- are you a member of the union?

 3         A.      Yes.

 4         Q.      Did you have a union representative

 5    present at the interview?

 6         A.      Yes.

 7         Q.      It looks like there is a whole bunch of

 8    people at your interview.           Detective Dusty Sprague,

 9    was he -- what was his role?

10         A.      He was the primary IDFIT investigator for

11    Oregon State Police.

12         Q.      And Ed Imholt?

13         A.      I believe he was an assistant or assisting

14    Detective Sprague with the interview and the

15    investigation.

16         Q.      And Jed McGuire was your rep?

17         A.      Yes.

18         Q.      And you also had a lawyer?

19         A.      Yes.

20         Q.      Now, so it wasn't that many days after the

21    shooting that you were interviewed?

22         A.      No.

23         Q.      And were you given your Garrity warnings

24    before this interview?

25         A.      What are the Garrity warnings?             I am --


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 68 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 69 of 75
                               Will Stutesman
                                                                                  68


 1           Q.    Like if you don't answer questions, you

 2    can be disciplined.

 3                 Were you given Miranda warnings, any of

 4    that?

 5           A.    I don't remember any Miranda warnings.

 6    This wasn't a forced interview or anything.

 7           Q.    Okay.     So --

 8           A.    So I don't remember any specific warnings

 9    like that, I guess.

10           Q.    Okay.     And you were off for approximately

11    six weeks.      Was that because the investigation was

12    lasting that long?

13           A.    Part of it.       I remember it took about four

14    weeks for the DA's office to come back with their

15    ruling on the incident.          And then from there, I

16    wanted to make sure that my family was ready for me

17    to go back to work, too, and that -- it kind of took

18    some time for that, especially with some -- it was

19    pretty heavily covered in the news, and it seemed

20    like every couple weeks there was another news

21    article coming out.

22           Q.    Did your family get any threats or --

23           A.    I did, yeah.

24           Q.    You did?      What kind of threats did you

25    get?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 69 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 70 of 75
                               Will Stutesman
                                                                                  69


 1         A.      I don't remember the specific threats.                    I

 2    remember Lieutenant Bills telling me that somebody

 3    had made some threats to -- basically some death

 4    threats of some kind.          I don't think I ever knew the

 5    specifics of them, but they were serious enough to

 6    where the department offered to have some cameras

 7    installed at our home and provided the other law

 8    enforcement agencies in our -- where we live, kind

 9    of an update of our -- of where we lived and what

10    was going on in case something did happen.

11         Q.      At the time, did -- were your -- do you

12    have kids?

13         A.      Yes.

14         Q.      Were they in school?

15         A.      Yes.

16         Q.      Were there threats being made against your

17    children?

18         A.      None that I am aware of.

19         Q.      And the threats that you were aware of

20    were being made through the department, or were they

21    being made to you via email or text or calls or --

22         A.      We were getting them -- I was getting them

23    through the department.          There was none specifically

24    that I received personally.

25         Q.      Okay.     And Lieutenant Bills is the one who


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 70 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 71 of 75
                               Will Stutesman
                                                                                  70


 1    shared the type of threats you were getting?

 2         A.      Yeah.     And again, I don't remember the

 3    specifics of them, but the nature was some death

 4    threats towards me specifically.

 5         Q.      Okay.     Was there a period of time that

 6    those threats were being made?

 7         A.      After the incident.

 8         Q.      And for what -- for how long?             You are not

 9    still getting death threats, are you?

10         A.      No, I am not.

11         Q.      Okay.

12         A.      I don't remember how long they went on.

13    It seemed like there was at least several weeks, you

14    know, afterwards, and then we kept the cameras

15    around for a while.         I guess once things kind of

16    calmed down -- I can't remember how long exactly we

17    had them there, but we went and purchased our own

18    cameras to have at our place kind of spurred partly

19    because of that so that we weren't relying on the

20    department equipment.

21         Q.      And was your wife afraid for everybody's

22    safety?

23         A.      Yes.

24         Q.      Were there -- but they -- you all stayed

25    in your house during all that time?


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 71 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 72 of 75
                               Will Stutesman
                                                                                  71


 1         A.      Generally, yeah, we did.

 2         Q.      I mean, you didn't send your wife and kids

 3    away?

 4         A.      (Shakes head.)

 5         Q.      Okay.      Were there officers assigned to

 6    protect you?

 7         A.      No.

 8         Q.      Okay.      Well, I am sorry that that

 9    happened.     That was wrong.

10         A.      Thank you.

11         Q.      Let's just take a little bit of a break

12    and see if there is anything more that I want to

13    talk to you about.

14         A.      Okay.

15         Q.      Thank you, Officer.

16         A.      Thank you.

17                        THE VIDEOGRAPHER:       We are going off

18    the record.        The time is 3:12 p.m.

19                        (Recess:    3:12 to 3:32 p.m.)

20                        THE VIDEOGRAPHER:       Okay.      We are back

21    on the record.         The time is 3:32 p.m.

22    BY MS. BURROWS:

23         Q.      Just a couple follow-up questions, Officer

24    Stutesman.

25                 Was there a grand jury convened over this


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 72 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 73 of 75
                               Will Stutesman
                                                                                  72


 1    shooting?

 2         A.      I don't know.        I don't believe so.

 3         Q.      Do you remember testifying for Mr. Gardner

 4    or any of the prosecutors on this case?

 5         A.      No.

 6         Q.      Okay.     I have no more questions.           Thank

 7    you so much.

 8         A.      Thank you.

 9                       MR. SCHMIDT:      I don't have any

10    questions, but we will reserve his right to read and

11    sign his deposition.

12                       MS. BURROWS:      Thank you.

13                       THE WITNESS:      Thank you.

14                       THE VIDEOGRAPHER:        And we are going

15    off the record.        The time is 3:33 p.m.

16                       (The deposition was concluded at

17                         3:33 p.m.)

18

19

20

21

22

23

24

25


                               ccreporting.com
                                                                     Exhibit 17
                                                                  Page 73 of 75
     Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 74 of 75
                               Will Stutesman
                                                                                  73


 1    State of Oregon         )
                              )          ss.
 2    County of Lane          )

 3         I, Christine Oljace, CSR-RPR, a Certified

 4    Shorthand Reporter for the State of Oregon, certify

 5    that the witness was sworn and the transcript is a

 6    true record of the testimony given by the witness;

 7    that at said time and place I reported by stenotype

 8    all testimony and other oral proceedings had in the

 9    foregoing matter; that the foregoing transcript

10    consisting of 72 pages contains a full, true and

11    correct transcript of said proceedings reported by

12    me to the best of my ability on said date.

13         If any of the parties or the witness requested

14    review of the transcript at the time of the

15    proceedings, correction pages are attached.

16         IN WITNESS WHEREOF, I have set my hand this 30th

17    day of October 2017, in the City of Eugene, County

18    of Lane, State of Oregon.

19

20

21


22    Christine Oljace, CSR-RPR

23    CSR No. 05-0397

24    Expiration Date:        September 30, 2018

25


                                  ccreporting.com
                                                                     Exhibit 17
                                                                  Page 74 of 75
                                        Case 6:17-cv-00424-MC   Document 44-18 Filed 11/13/18   Page 75 of 75
                                                                  Will Stutesman
                                                                                                                     74


                                    1    Will Stutesman

                                    2    McGowan, et al., vs. Stutesman, et al.

                                    3    October 19, 2017

                                    4

                                    5    PAGE/LINE.....................................CHANGE

                                    6    |___________________________________________________

                                    7    |___________________________________________________

                                    8    |___________________________________________________

                                    9    |___________________________________________________

                                   10    |___________________________________________________

                                   11    |___________________________________________________

                                   12    |___________________________________________________

                                   13    |___________________________________________________

                                   14    |___________________________________________________

                                   15    |___________________________________________________

                                   16    |___________________________________________________

                                   17

                                   18           I declare under penalty of perjury that the 72

                                   19    pages referenced above are true and correct except

                                   20    for such corrections as noted.             Executed this ......

                                   21    day of ................. 2017.

                                   22                |..............................|

                                   23                 Will Stutesman

                                   24

                                   25


                                                                  ccreporting.com
                                                                                                        Exhibit 17
                                                                                                     Page 75 of 75
Powered by TCPDF (www.tcpdf.org)
